                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF HAWAII

PHILADELPLIA INDEMNITY            )     Civ. No. 17-00435 SOM-RT
INSURANCE COMPANY, a              )
Pennsylvania Corporation,         )     ORDER GRANTING PLAINTIFF
                                  )     PHILADELPHIA INDEMINITY
           Plaintiff,             )     INSURANCE COMPANY’S MOTION
                                  )     FOR JUDGMENT FOR SPECIFIC
            vs.                         PERFORMANCE
                                  )
OHANA CONTROL SYSTEMS, INC.,      )
a Hawaii Corporation; AMIR        )
BOROCHOV; and LINDA KINJO,        )
                                  )
           Defendants.
                                  )
_____________________________     )

     ORDER GRANTING PLAINTIFF PHILADELPHIA INDEMINITY INSURANCE
       COMPANY’S MOTION FOR JUDGMENT FOR SPECIFIC PERFORMANCE

I.          INTRODUCTION.

            Before the court is Plaintiff Philadelphia Indemnity

Insurance Company’s motion seeking specific performance of an

agreement by Defendants Ohana Control Systems, Inc., Amir

Borochov, and Linda Kinjo.    Contract damages were awarded to

Philadelphia Indemnity by a jury in this diversity action,

leaving for post-trial motions any equitable remedies.

            Ohana had entered into construction contracts with the

State of Hawaii to install fire alarm systems at several public

schools.    The State required Ohana to obtain performance bonds

under which a surety would protect the State in the event Ohana

defaulted under the contracts.    Philadelphia Indemnity issued

the bonds conditioned on the signing of a General Indemnity
Agreement by Ohana, Borochov, and Kinjo under which Defendants

agreed, among other things, to post collateral upon demand by

Philadelphia Indemnity in the context of claims by the State

made under the performance bonds.     Philadelphia Indemnity has

unresolved disputes with the State and has demanded that

Defendants post collateral.   Having received no collateral and

having established a contract breach at trial, Philadelphia

Indemnity now seeks specific performance of Defendants’

agreement to post collateral.   This court, proceeding without a

hearing as permitted by Local Rule 7.1(c), grants Philadelphia

Indemnity’s motion and orders Defendants to post the demanded

collateral. 1

II.        BACKGROUND.

           A.   Factual Background.

           This case involves three contract categories.

           First, Ohana, a Hawaii corporation controlled by

Borochov as the company’s president and in which Kinjo had an

ownership interest, successfully bid on ten different public




1 In an earlier minute order, this court denied Defendants’
request for an evidentiary hearing on this motion. During
trial, there was substantial evidence going to whether the
State’s demands on Philadelphia Indemnity were or were not
reasonable. As noted later in the present order, the applicable
standard in the context of a demand for collateral is whether
the demand amount relates to a frivolous claim against a surety.
For purposes of this court’s analysis under that standard, no
evidentiary hearing is needed.
                                 2
works contracts offered by the State of Hawaii’s Department of

Education.   All ten contracts involved installing fire alarm

systems at public schools.    Three of these construction

contracts are relevant to the present specific performance

motion: contracts to install fire alarm systems at Dole Middle

School, Mililani Middle School, and Benjamin Parker Elementary

School.

          Second, the State required Ohana to obtain performance

bonds before beginning work.    A performance bond requires a

third party (the surety) to guarantee that a contractor (the

principal) will complete the work that it has agreed to perform

for a customer (the obligee).    See generally Sonoma Springs Ltd.

P'ship v. Fid. & Deposit Co. of Maryland, 409 F. Supp. 3d 946,

952 (D. Nev. 2019).    The surety assumes the risk that the

principal will not complete the work as promised.    Philadelphia

Indemnity issued the performance bonds.    As the surety,

Philadelphia Indemnity guaranteed that the work that Ohana (the

principal) had promised to do for the State (the oblige) would

be completed.

          Under the bonds, if Ohana failed to successfully

install any of the fire alarm systems, Philadelphia Indemnity

had three options.    It could (1) remedy the default, (2) take

over the work to be performed and complete it, or (3) pay the

State of Hawaii the cost of completing the contract.    ECF No.

                                  3
231-7, PageID # 4741 (Dole Middle School); ECF No. 231-8, PageID

No. 4749 (Mililani Middle School); ECF No. 231-9, PageID # 4767

(Benjamin Parker Elementary School).    Each bond also established

an upper limit (the “penal sum”) on the amount that Philadelphia

Indemnity was responsible for in terms of remedying any default

by Ohana.   ECF No. 231-6, PageID # 4736; ECF No. 231-7, PageID #

4741; ECF No. 231-8, PageID No. 4749; ECF No. 231-9, PageID #

4767.   For the three projects at issue, the bonds’ combined

penal sums total $698,515.00.    ECF No. 231-7, PageID # 4741

(setting a penal sum of $260,818.00 for the Dole Middle School

bond); ECF No. 231-8, PageID # 4749 (setting a penal sum of

$248,888.00 for the Mililani Middle School bond); ECF No. 231-9,

PageID # 4757 (setting a penal sum of $188,809.00 for the

Benjamin Parker Middle School bond).

            The third category of contracts involves Philadelphia

Indemnity’s right to seek reimbursement from Ohana if, under the

bonds, Philadelphia Indemnity had to address defaults by Ohana.

In return for agreeing to act as Ohana’s surety, Philadelphia

Indemnity required Ohana, Borochov, and Kinjo to sign a

General Indemnity Agreement with Philadelphia Indemnity.    That

agreement required Defendants to indemnify Philadelphia

Indemnity for (1) any payments made to settle claims made

against the bonds, and (2) any costs incurred during the

investigation of such claims.    ECF No. 231-5, PageID # 4707.

                                  4
           The General Indemnity Agreement also required

Defendants to post collateral to provide Philadelphia Indemnity

with security while Philadelphia Indemnity investigated the

validity of any claim against the bonds:

     POSTING OF COLLATERAL - [Defendants] agree to deposit
     immediately upon demand by [Philadelphia] an amount
     equal to the greater of (a) the amount of any reserve
     established by [Philadelphia] in its sole discretion
     to cover any actual or potential liability for any
     Loss or potential Loss for which [Defendants] would be
     obliged to indemnify [Philadelphia] hereunder; or (b)
     the amount of any Loss or potential Loss . . . in
     relation to any claims or claims or other liabilities
     asserted against [Philadelphia] as a result of issuing
     any Bond, as determined by [Philadelphia] in its sole
     discretion.

Id. at 4708.

           Ohana completed several of the fire alarm projects in

2012.   Under the State’s procedures, once Ohana completed a

project, the State assigned an inspector to the project.     If the

inspector discovered any problems, he or she provided Ohana with

a punchlist that identified any deficiencies that Ohana needed

to fix.   Once Ohana corrected the issues, the State closed out

each contact and paid Ohana.

           Ohana successfully completed four of the projects

(Wahiawa Storefront School, Waikele Elementary School, Waihe‘e

Elementary School, and Momilani Elementary School).   But,

according to Borochov, even after closing out the projects, the

State refused to pay Ohana what was owed.   Borochov also


                                 5
complained about the State’s handling of the Pu‘uhale Elementary

School project.   When Ohana notified the State that it had

completed that project, the inspector issued a punchlist that

noted that Ohana had to provide the State with the fire alarm

system’s operating manuals and with “as-built” drawings

detailing how Ohana had installed the fire alarm systems.

According to Borochov. he repeatedly provided the inspector with

both items, but the State continued to claim otherwise.

Borochov said he concluded that the inspector was intentionally

delaying the completion of the projects because the State did

not have funds to pay Ohana.

          Shortly after the above payment issues arose, Borochov

informed the State that Ohana had completed the installation of

the fire alarm systems at Dole Middle School, Mililani Middle

School, and Benjamin Parker Elementary School.   At trial, there

was evidence going to delays in the State’s inspections of

Ohana’s work.   Ultimately, an inspector found several

deficiencies.   He provided Ohana with extensive punchlists that

included physical changes to all three fire alarm systems.

Borochov refused to correct the items on the punchlists because

of the State’s purported failure to pay Ohana for the work Ohana

had already completed.

          The State’s response to Ohana’s refusal to complete

the punchlist work was to deem Ohana in breach of the three

                                 6
construction contracts.   The State informed Philadelphia

Indemnity that, as Ohana’s surety, Philadelphia Indemnity could

be liable under the performance bonds.    Philadelphia Indemnity

assigned Kenneth Huff, one of its assistant vice presidents, to

investigate the State’s claims.   Huff worked with a number of

individuals, including Craig Colligan, to address the matter.

Colligan attended several meetings with State personnel to

determine how to complete the projects.    Colligan estimated that

completing the three contracts could cost more than $200,000.00.

Huff and Colligan also concluded that Philadelphia Indemnity

lacked the expertise to complete the projects itself.    They

therefore decided that, if Ohana did not complete the three

projects, Philadelphia Indemnity’s best course was to pay the

State to complete the projects (the third option under the

performance bonds).

          Huff contacted Borochov to ask whether Ohana would

complete the projects itself.   Borochov declined, explaining

that he would not perform further work for the State because he

did not believe that Ohana would be paid.    He appears to have

been unhappy that Philadelphia Indemnity was in discussions with

the State.   Apparently wanting Philadelphia Indemnity to support

Ohana’s position, Borochov refused to cooperate with

Philadelphia Indemnity’s investigation into the cost of

completing the contracts.   Huff testified that Borochov’s

                                  7
intransigence increased the costs of completing the contracts,

because any company stepping into Ohana’s shoes had to

reconstruct Ohana’s work on its own.    Huff said Borochov’s

position also made it difficult for Huff to accurately assess

Philadelphia Indemnity’s exposure.    Ultimately, in 2017, Huff

estimated that Philadelphia Indemnity’s liability could exceed

$341,734.00.    He asked Defendants to post that amount in

collateral pursuant to the General Indemnity Agreement.      ECF No.

231-10, PageID # 4765.    Defendants did not respond.

            Concluding that Ohana would not do further work on

these projects, the State hired Wasa Electrical Services Inc. to

take over.    Upon inspecting Ohana’s work, Wasa raised a number

of issues.    At Mililani Middle School, for instance, the system

installed by Ohana was, according to Wasa, “unrepairable, with

numerous open or shorted fire alarm circuits throughout.”      ECF

No. 234-6, PageID # 5297.    Similarly, at Dole Middle School,

Wasa said that the system installed by Ohana was “so faulty that

the school [had] completely turned off the system.”     ECF No.

234-3, PageID # 5243.

            Wasa also asserted that the State’s original

specifications did not comply with the fire code in several

respects.    Wasa proposed expanding the scope of the initial

contracts to ensure that the fire alarm systems complied with

the fire code.    See ECF No. 234-3, PageID # 5248 (noting that at

                                  8
Dole Middle School, Wasa would add “notification devices to meet

current code”); ECF No. 234-6, PageID # 5300 (noting that at

Mililani Middle School, Wasa would add “notification devices to

meet current code”); ECF No. 234-8, PageID # 5333 (noting that

the Honolulu Fire Department was enforcing the fire code more

strictly than it had when the State issued the initial

specifications).   Pointing to these modifications to the

original contracts and to what Wasa claimed was the need to redo

Ohana’s original work, Wasa charged the State far more than

Philadelphia Indemnity had originally projected.         The State paid

Wasa more than $1.3 million to complete the three projects.          ECF

No. 231-11, PageID # 4767.

           In 2019, the State filed a demand under the

performance bonds.   See id.   The demand sought more than $1.3

million from Philadelphia Indemnity.         See id.   Huff testified at

trial that Philadelphia Indemnity intended to argue that it was

not liable for the entire $1.3 million because Wasa had

overcharged the State.   However, he was not certain that he

could reduce Philadelphia Indemnity’s liability to an amount not

exceeding $698,515.00, the collective penal sum of the three

bonds.   At that point, Philadelphia Indemnity asked Defendants

to post $698,515.00 in collateral while Philadelphia Indemnity

investigated the State’s claims.       Id.    As they had with the

earlier collateral demand, Defendants refused.

                                   9
          B.    Procedural Background

          On August 29, 2017, Philadelphia Indemnity filed its

complaint in this action.     Count I alleged that Defendants had

breached the General Indemnity Agreement by failing to indemnify

Philadelphia Indemnity for the costs incurred in investigating

the State’s claims against the performance bonds and by failing

to post collateral.   ECF No. 1, PageID # 10-12.   In particular,

the complaint alleged that, on March 28, 2017, Philadelphia

Indemnity had asked Defendants to post $371,734.00 2 in

collateral, but Defendants had refused.    Id. at 10-11.

Philadelphia Indemnity alleged that its damages were “likely to

exceed $400,000,” and would be “in any event no less than

$371,734.00.”   Id. at 12.   In other words, the complaint alleged

that Philadelphia Indemnity was entitled to relief based on

Defendants’ alleged breach of the General Indemnity Agreement in

failing to post collateral.

          Trial began on January 14, 2020.    On February 4 and 5,

the court and the parties discussed jury instructions.     During

those discussions, both parties agreed that the jury could award

Philadelphia Indemnity damages if it found that Defendants had

breached the General Indemnity Agreement by failing to indemnify




2 That demand was based on Philadelphia Indemnity’s initial
estimates. As discussed above, by the time trial began, the
collateral demand had risen to $698,515.00.
                                  10
Philadelphia Indemnity for losses incurred in investigating the

State’s claim.   However, the parties agreed that, if Defendants

had breached the provision of the General Indemnity Agreement

requiring the posting of collateral, money damages were not

available.   Instead, the parties agreed that specific

performance was the appropriate remedy for a failure to post

collateral, and that specific performance was an equitable

remedy that had to be addressed by the court.

          This court therefore proposed asking the jury to

determine whether Defendants had breached the General Indemnity

Agreement by failing to post collateral, but instructing them

not to award any damages for that breach.   The court reserved

the issue of specific performance for resolution on a post-trial

motion.   The special verdict form and the jury instructions both

reflected that procedure.   ECF No. 231-3, Page ID # 4695; ECF

No. 231-4, PageID # 4698.   Neither party objected to the court’s

proposal regarding how to proceed with any remedy for a breach

of the duty to post collateral or to the special verdict form.

          On February 7, 2020, the jury returned a verdict.    As

to Count I, the jury found that Defendants had breached the

General Indemnity Agreement by failing to indemnify Philadelphia

for the costs incurred in investigating the State of Hawaii’s

claims against the bonds.   ECF No. 231-4, PageID # 4698-99.   The



                                11
jury awarded Philadelphia Indemnity $20,260.93 in damages.     Id.

at 4699.

           The jury also found that Defendants had breached the

General Indemnity Agreement by failing to post collateral.     Id.

at 4698.   As instructed, the jury did not award damages for that

breach, which the parties had agreed would be addressed in a

post-trial motion.   Id.   Defendants had sought their own alleged

damages, but the jury found that Defendants had not proved that

Philadelphia Indemnity was liable on any of the counterclaims.

On February 24, 2020, in accordance with the procedures agreed

to by both parties, Philadelphia Indemnity filed the present

motion seeking the posting of collateral.

III.       LEGAL STANDARD.

           The Hawaii Supreme Court has not addressed a

plaintiff’s burden of proof in a specific performance matter.

Specific performance, however, is a remedy in a breach of

contract action.   Travelers Cas. & Sur. Co. of Am. v. BCP

Constr. of Hawaii, Inc., 2019 WL 6718671, at *4 (D. Haw. Dec.

10, 2019).   A plaintiff bears the burden of proving a breach of

contract claim by a preponderance of the evidence.   Uyeda v.

Schermer, 144 Haw. 163, 174, 439 P.3d 115, 126 (2019)

(“Case 639 was a breach of contract case, so the standard of

proof was ‘preponderance of the evidence.’”).   Philadelphia

Indemnity therefore bears the burden of establishing its

                                 12
entitlement to specific performance by a preponderance of the

evidence. 3

IV.           ANALYSIS.

              Sureties are ordinarily entitled to specific

performance of collateral security clauses.      Developers Sur. &

Indem. Co. v. DKSL, LLC, 2018 WL 1177918, at *5 (D. Haw. Mar. 6,

2018).   When a principal breaches a collateral security

provision, the surety’s legal remedies are inadequate.       An award

of damages cannot compensate the surety, because it has not yet

suffered any.      The very purpose of a collateral requirement is

to avoid losses to the surety.      What the surety is denied is the

“security provision for which [it] bargained[.]”      Safeco Ins.

Co. of Am. v. Schwab, 739 F.2d 431, 433 (9th Cir. 1984); see

also Berkley Reg'l Ins. Co. v. Murray, 2016 WL 235191, at *5 (D.

Md. Jan. 20, 2016) (“Legal remedies are not sufficient because

Plaintiff’s obligations . . . are continuing, and the total loss




3 The Hawaii Supreme Court has suggested that, under some
circumstances, the clear and convincing evidence standard
applies in a specific performance action. See, e.g., Boteilho
v. Boteilho, 58 Haw. 40, 42, 564 P.2d 144, 146 (1977) (“A party
seeking to establish a parol contract to convey real property
must prove its existence and its terms by clear and convincing
evidence.”); Poka v. Holi, 44 Haw. 464, 357 P.2d 100, 106 (1960)
(“Clear, definite and unequivocal evidence is required to
warrant specific performance of a parol contract to convey
land.”). This action does not involve an oral contract to
convey land, and Defendants have not argued that the clear and
convincing standard applies here.


                                   13
to Plaintiff is not yet ascertainable.” (quotation marks and

brackets omitted)).    Accordingly, the surety is entitled to the

equitable remedy of specific performance.    See Murray, 2016 WL

235191 at *5.

          The jury found that that Defendants had breached the

General Indemnity Agreement by failing to post collateral.

Defendants nevertheless contend that Philadelphia Indemnity is

not entitled to an award of specific performance.    According to

Defendants, Philadelphia Indemnity’s request is both

procedurally improper and substantively unreasonable.    Both

arguments lack merit.

          A.     Philadelphia is Entitled to Seek Specific
                 Performance in a Post-Trial Motion.

          Defendants raise two procedural challenges to

Philadelphia Indemnity’s specific performance motion.    First,

they assert that the jury should have determined the amount of

collateral.    ECF No. 234, PageID # 5180.   That assertion is both

precluded by Defendants’ earlier representations to this court

and incorrect.

          Defendants are judicially estopped from arguing that

the jury should have determined the amount of collateral.

“‘Judicial estoppel is an equitable doctrine invoked by a court

at its discretion.    Its purpose is to protect the integrity of

the judicial process by prohibiting parties from deliberately


                                 14
changing positions according to the exigencies of the moment.’”

Ah Quin v. Cty. of Kauai Dep’t of Transp., 733 F.3d 267, 270–71

(9th Cir. 2013) (quoting New Hampshire v. Maine, 532 U.S. 742,

749-50 (2001)) (brackets omitted).

           “Although judicial estoppel is ‘probably not reducible

to any general formulation of principle, . . . several factors

typically inform the decision whether to apply the doctrine in a

particular case.’”    Id. (quoting New Hampshire, 532 U.S. at

750).   Those factors include (1) whether a party’s later

position is “clearly inconsistent” with its earlier position,

(2) whether the court has accepted the party’s earlier position,

and (3) “‘whether the party seeking to assert an inconsistent

position would derive an unfair advantage or impose an unfair

detriment on the opposing party if not estopped.’”    Id. (quoting

New Hampshire, 532 U.S. at 751).

          It is hard to imagine a stronger case for the

application of the doctrine.    Before this action was submitted

to the jury, Defendants agreed with Philadelphia Indemnity and

the court that the issue of collateral should be decided by this

court following a post-trial motion.    As a result, the jury,

which determined that Defendants had breached their duty to post

collateral, was specifically told in the special verdict form

not to assess any money award for that breach.    See ECF No. 231-

4, PageID # 4699.    Now, after the trial has ended and the jury

                                 15
has been discharged, Defendants argue that this court is not the

entity that should require the posting of collateral.    Judicial

estoppel precludes such a reversal of position. 4   Russell v.

Rolfs, 893 F.2d 1033, 1037 (9th Cir. 1990) (quotation marks

omitted).

            In any event, even if they had not agreed, Defendants

would have no right to a jury trial.   Specific performance is a

remedy in a breach of contract action.   Travelers Cas. & Sur.

Co. of Am. v. BCP Constr. of Hawaii, Inc., 2019 WL 6718671, at

*4 (D. Haw. Dec. 10, 2019) (“specific performance is a remedy

rather than an independent claim for relief”); cf. Lee v. Aiu,

85 Hawaii 19, 31, 936 P.2d 655, 667 (1997) (reinstating the

jury’s finding of a breach of a contract but remanding the case

to the trial court for the entry of an order directing specific

performance).   That remedy is equitable.   Lee, 85 Hawaii at 31,

936 P.2d at 667 (“Lee’s claim for specific enforcement is not an

action in assumpsit”); see also Kimball v. Lincoln, 72 Haw. 117,




4 For the same reasons, even if they had had a right to a jury
trial on this issue, Defendants can be said to have waived that
right. See Solis v. Cty. of Los Angeles, 514 F.3d 946, 953 (9th
Cir. 2008) (“Like other constitutional rights, the right to a
jury trial in civil suits can be waived.”). “[K]nowing
participation in a bench trial without objection is sufficient
to constitute a jury waiver” if “the party claiming the jury
trial right is attempting to act strategically[.]” Id. at 955.
Defendants have acted strategically by failing to demand a jury
trial on the specific performance issue until after the jury was
discharged.
                                 16
126, 809 P.2d 1130, 1134 (1991) (“Appellant’s claim for specific

performance is clearly equitable in nature and not a claim

arising at common law.”); Safeco Ins. Co. of Am. v. Lake Asphalt

Paving & Const., LLC, 807 F. Supp. 2d 820, 826 (E.D. Mo. 2011)

(“Specific performance, as sought by plaintiff, is purely an

equitable remedy, governed by equitable principles.”).   The

question of whether specific performance is an appropriate

remedy must be decided by this court.

          Defendants appear to be arguing that, by determining

the amount of collateral to be posted, the court is invading the

province of the jury.   See ECF No. 234, PageID # 5179-80

(arguing that the jury should have made a finding of fact on the

reasonable amount of the collateral).   The only question the

jury needed to decide was whether Defendants had breached the

collateral requirement in the General Indemnity Agreement.     The

jury was not asked to determine what amount of collateral was

reasonable.   The question of what amount of collateral will

compensate Philadelphia Indemnity for Defendants’ breach is only

relevant to fashioning a remedy for that breach.   As stated

previously, the appropriate remedy for that breach is the

equitable remedy of specific performance.

          Defendants note that Philadelphia Indemnity did not

request specific performance in the complaint.   ECF No. 234,

PageID # 5178.   The complaint, however, alleged that Defendants

                                17
had ignored Philadelphia Indemnity’s request that they post

$371,734.00 in collateral.    ECF No. 1, Page ID # 10-11.   It

requested “no less than $371,734.00 in damages.”    Id.   It is

therefore apparent that Philadelphia Indemnity was seeking to

address Defendants’ failure to post collateral.    There is no

dispute that Defendants understood that Philadelphia Indemnity

was seeking to force them to post collateral.    Defendants did

not object to the questions on the special verdict form asking

whether Defendants had breached the duty to post collateral, and

Defendants agreed to a post-trial motion to resolve any specific

performance issue.

          It is not at all clear that every remedy that is

inherent in a claim must be prayed for in a complaint.      Even if

the complaint does require an amendment to specifically request

the remedy of specific performance, the Rules of Civil Procedure

permit such an amendment.    Under Rule 15(b)(2), “[w]hen an issue

not raised by the pleadings is tried by the parties’ express or

implied consent, it must be treated in all respects as if raised

in the pleadings . . . .    [F]ailure to amend does not affect the

result of the trial of that issue.”    By agreeing that the jury

could decide whether Defendants had breached their obligation to

post collateral but that the jury would not award any damages

for such a breach, Defendants consented to the limited scope of

the trial on this issue.    Defendants cannot now object to the

                                 18
very procedures they consented to before the court instructed

the jury. 5

              B.     Philadelphia Indemnity’s Demand for Collateral is
                     Reasonable.

              Defendants also contend that the amount of collateral

Philadelphia Indemnity seeks is unreasonable.        In addressing

that argument, this court distinguishes two common clauses in

performance bonds: indemnification provisions and collateral

provisions.        The surety’s right to indemnification comes into

play after the surety has already investigated a claim against

the bond and has made payments to resolve the claim.        An

indemnification claim permits the surety to recoup those

payments by proceeding against the principal.        See generally

Star Ins. Co. v. Champion Const. Servs. Corp., 2014 WL 4065093,

at *3-4 (E.D.N.Y. July 30, 2014) (discussing the difference

between indemnification and collateral), report and

recommendation adopted, 2014 WL 4065094 (E.D.N.Y. Aug. 15,

2014).

              Collateral provisions, by contrast, permit a surety to

receive security when a claim against the bond is pending and




5 Moreover, this court can permit the amendment of the complaint.
See Fed. R. Civ. P. 15(b)(1) (“If, at trial, a party objects
that evidence is not within the issues raised in the pleadings,
the court may permit the pleadings to be amended.”). To the
extent that it is necessary, this court permits such an
amendment.
                                     19
the surety’s investigation is ongoing.   See Safeco Ins. Co. of

Am. v. Schwab, 739 F.2d 431, 433 (9th Cir. 1984).   The

collateral will be used to make payments against the bond only

if the surety concludes that the claim is meritorious.    Id. (“If

the claim on the bond must be paid, then the surety will pay the

loss from the indemnitor’s funds; otherwise, the surety must

return the funds to the indemnitor.”).   Collateral provisions

ensure that the surety’s investigation into the merit of claims

against the bond is not cut short by concerns about the

principal’s solvency.

          Both clauses are constrained by the implied covenant

of good faith and fair dealing.    See RLI Ins. Co. v. Pro-Metal

Constr. Inc., 2019 WL 1368851, at *4 (S.D.N.Y. Mar. 26, 2019)

(applying New York law); see generally Bd. of Directors of Ass'n

of Apartment Owners of Discovery Bay Condo. v. United Pac. Ins.

Co., 77 Haw. 358, 361, 884 P.2d 1134, 1137 (1994) (noting that a

surety owes a duty of good faith and fair dealing to a

principal).   But the limits imposed by the duty of good faith

and fair dealing reflect the different functions of the two

provisions.   Because the surety requests indemnification after

investigating an underlying claim and determining that the claim

is valid, the duty of good faith and fair dealing permits a

surety to request indemnification only if it has reasonably

determined that the underlying claim was actually valid.   See

                                  20
Star Ins. Co., 2014 WL 4065093, at *4 (“Under New York law, the

surety is entitled to indemnification as long as the payments

made in execution of the bonds were reasonable and made in good

faith.”); Hartford v. Tanner, 910 P.2d 872, 880 (Kan. App. 1996)

(“Thus, we agree with those cases that hold that the implied

covenant of good faith requires a surety seeking indemnification

to show that its conduct was reasonable.”) (applying Kansas

law); see also Discovery Bay, 77 Haw. at 361, 884 P.2d at 1137

(“If the surety pays too quickly to the obligee, it may invite

liability claims from the principal.”).

            A collateral request, however, is made before an

investigation into the validity of the underlying claims

concludes.    The principal must post collateral if the surety

reasonably believes that a claim against the bond could possibly

be valid.    See DKSL, 2018 WL 1177918, at *6 (holding that the

collateral demand must be reasonable); RLI Ins. Co., 2019 WL

1368851, at *4-5 (same).    “[A] demand for collateral is

reasonable if the sum demanded is commensurate with the claims

made against the surety or the amount sought by a third party in

litigation.’”    DKSL, 2018 WL 1177918, at *6 (quoting Star Ins.

Co., 2014 WL 4065093, at *4); accord RLI Ins. Co., 2019 WL

1368851, at *4-5.    Such a demand is reasonable even though the

third parties “may ultimately recover only a fraction of what

they assert they are owed, or nothing at all.”    RLI Ins. Co.,

                                 21
2019 WL 1368851, at *4.     In this case, the State made a $1.3

million claim against three performance bonds.      See ECF No. 231-

11, PageID # 4767.     Philadelphia Indemnity’s demand for

$698,515.00 in collateral is a little more than half the State’s

claim and consistent with the penal sums of the bonds.       The

collateral amount is reasonable. 6

           Of course, a surety cannot request collateral if the

underlying claim is patently frivolous.      See RLI Ins. Co., 2019

WL 1368851, at *4-5.    It is not enough that the claim is

unlikely to succeed.    See id.   Instead, Defendants must show

that “recovery in the amount demanded is definitively barred.”

Id. at *5; see also id. at *4 (awarding collateral because the

defendants did not point to any facts that would “definitely

preclude liability” on the underlying claim).

           Defendants essentially argue that the State’s claim

against the bonds is frivolous.      They argue that, when Ohana

stopped work on the three projects at issue, the projects were

nearly complete.   At that point, Ohana only had to complete the

items on the inspector’s punchlist.      See ECF No. 234, PageID #

5173-74.   At trial, Borochov testified that completing the items




6 In the alternative, Philadelphia Indemnity asks this court to
order Defendants to post $1.365,476.00 in collateral (the amount
claimed by the State). Because the performance bonds limit
Philadelphia Indemnity’s liability to $698,515.00, that request
is not reasonable.
                                  22
on the punchlist should have cost less than $20,000, and, as a

result, the State cannot reasonably claim more than that amount.

Id. at 5182.   Because the State still owed Ohana $118,000 under

the contracts, see id. at 5178, Defendants maintain that any

claim that Ohana owes the State money is frivolous.

          Defendants do not account for evidence indicating that

Wasa had to do far more than complete the original punchlist

items.   For instance, at Dole Middle School, Wasa reported that

“the system as installed by the original contractor . . . is not

fully functional and operational.     It is so faulty that the

School has completely turned off the system putting them at

risk.”   ECF No. 234-3, PageID # 5243.    And at Mililani Middle

School, Wasa informed the State that “a complete redo of the

fire alarm system is required since the current system is

unrepairable, with numerous open or shorted fire alarm circuits

throughout.”   ECF No. 234-6, PageID # 5297.    Even though

Defendants challenge Wasa’s assertions, this evidence indicates

that Philadelphia Indemnity had reason to be concerned that it

might have to pay at least up to the penal sums of the bonds.

          In the alternative, Defendants argue that even if the

State may be entitled to some damages, Philadelphia Indemnity

has asked Defendants to post an unreasonable amount of

collateral.    Defendants’ argument proceeds in two parts.    First,

they maintain that, in 2014, Philadelphia Indemnity’s own expert

                                 23
concluded that a total replacement of the existing fire alarm

systems at the three schools would cost $248,290.30.     ECF No.

234, PageID # 5174, 5184.   Second, Defendants assert that, as a

matter of law, Philadelphia Indemnity is not liable for any work

Wasa performed that fell outside the scope of Ohana’s original

contracts with the State.   See ECF No. 234, PageID # 5176.

Defendants thus appear to argue that, because the cost of

completing the original contracts could not have been more than

$248,290.30, any collateral demand exceeding $248,290.30 is

unreasonable.

          Both arguments may ultimately prove correct.     This

court is not here making a definitive ruling that any of the

State’s demands will win the day.     But that does not, without

more, make the State’s claim for $1.3 million frivolous.     As to

the cost of fixing Ohana’s alleged mistakes, it appears that

Wasa ultimately charged the State more than Philadelphia

Indemnity initially estimated.   See ECF No. 234, PageID # 5187

(arguing that Wasa overcharged the State for its services).

According to Borochov, those charges were unreasonably high.

See id.   That assertion may permit Philadelphia Indemnity to

ultimately reduce the State’s claims against the bonds.     At this

stage, however, Philadelphia Indemnity could reasonably conclude

that it might have to pay at least the penal sums of the bonds,

which total a little more than half of the amount Wasa billed.

                                 24
That is enough to support a collateral demand.    See RLI Ins.

Co., 2019 WL 1368851, at *4 (awarding collateral even though the

defendants “vehemently denied” the merit of the underlying

claims).

            Similarly, Philadelphia Indemnity could not out of

hand dismiss the State’s claims based on work outside the scope

of the original contracts.    Courts have held that a surety may

be released from its obligations under a performance bond if the

government makes a substantial change (a “cardinal change”) to

the underlying contract without the surety’s consent.    U.S. ex

rel. Sun Const. Co. v. Torix Gen. Contractors, LLC, 2009 WL

3348287, at *3 (D. Colo. Oct. 15, 2009); see also Hartford Cas.

Ins. Co. v. City of Marathon, 825 F. Supp. 2d 1276, 1285 (S.D.

Fla. 2011) (noting that “many state and federal courts

throughout the nation accept [the cardinal change] doctrine as a

valid defense in the context of both public and private

construction contracts”), rev’d in part on other grounds, 501 F.

App'x 929 (11th Cir. 2012).    Whether a specific modification to

a contract is a “cardinal change” depends on the circumstances

surrounding that change.    Courts ask whether, after the

modifications, the contract calls for “essentially the same work

as the parties bargained for when the contract was awarded[.]”

Sun Const. Co., 2009 WL 3348287, at *3 (internal quotations

omitted).    In making that determination, courts consider “(1)

                                 25
whether there was a significant change in the magnitude of work

to be performed; (2) whether the change significantly altered

the quality, nature, or type of work contemplated by the

original contract; and (3) whether the cost of the work ordered

greatly exceeds the original contract cost.”    Id.

          That doctrine certainly may apply here.     Ohana relied

on the State’s specifications when it bid on the three projects.

After it hired Wasa, the State altered those specifications,

apparently to ensure that the fire alarm systems would satisfy

even enhanced enforcement of the fire code.    Those changes

significantly increased the costs of completing the contracts.

See ECF No. 234-6, PageID # 5296-97.   The cardinal change

doctrine therefore may apply, on the theory that Ohana should

not have to make substantial payments for work that it did not

bid on and that it has never been paid to complete.    But

Philadelphia Indemnity cannot be certain that a court will

determine that the modified contracts do not involve

“essentially the same work” as the original contracts.    After

all, both the original contracts and the modified contracts call

for the installation of fire alarm systems.    It was reasonable

for Philadelphia Indemnity to conclude that it could be liable

for the cost of completing the contracts modified to ensure

compliance with a more strictly enforced fire code.



                               26
          In sum, Defendants have raised arguments that may

substantially reduce the State’s claims against the bonds.

Indeed, at trial, Huff acknowledged that Philadelphia Indemnity

was attempting to demonstrate that the State was entitled to

much less than $1.3 million.   However, he expressed concerns

that Philadelphia Indemnity might fail to reduce the claims to

$698,515.00 or less.   In light of the significant legal and

factual issues surrounding the State’s claims, those concerns

are legitimate.   Philadelphia Indemnity’s request for

$698,515.00 in collateral represents a reasonable estimate of

its potential liability.   Accordingly, Ohana, Borochov, and

Kinjo must collectively deposit $698,515.00 in cash as

collateral.

          That does not mean that Philadelphia Indemnity is

entitled to that amount in indemnification.   It must carefully

consider the arguments advanced by Defendants before making any

payments to the State.   Defendants could also file a declaratory

action against the State to establish that the State’s claims

are inflated.   In the interim, however, Philadelphia Indemnity

is entitled to the collateral security that it bargained for

under the General Indemnity Agreement.




                                27
           C.   Philadelphia Indemnity’s Other Pending Equitable
                Claims are Dismissed.

           Philadelphia Indemnity’s complaint included three

claims other than its breach of contract claim (Count I).    The

other three claims sought equitable relief.   Count II (unjust

enrichment) was withdrawn by Philadelphia Indemnity during

trial.   Count III (quia timet) sought to restrain Defendants

from dissipating or conveying their assets during the pendency

of this case.   Because this court orders the posting of

collateral by April 30, 2020, this count appears moot and is

dismissed on that ground.   Count IV (foreclosure of security

interest) was withdrawn by Philadelphia Indemnity and in any

event would be moot in light of the present order.   Any other

matter that this court announced during trial that it was taking

under advisement is, if not yet ruled on, deemed withdrawn

because not raised in a post-trial motion or rendered moot by

this order.

V.        CONCLUSION.

          Philadelphia Indemnity’s motion for specific

performance is granted.   Defendants are ordered to collectively

deposit $698,515.00 in cash collateral with Philadelphia

Indemnity no later than April 30, 2020.   The collateral should

be delivered by certified check, wire transfer, or an equivalent

means.


                                28
            Because this order disposes of all remaining claims,

the Clerk of Court is directed to enter judgment for

Philadelphia Indemnity.       The judgment should state that Count

III is dismissed as moot, that all counterclaims are dismissed

consistent with the verdict, and that Philadelphia Indemnity is

awarded $20,260.93 in damages and specific performance in the

form of the posting by Defendants of cash collateral in the

amount of $698,515.00 no later than April 30, 2020.            Given the

pendency of Defendants’ motion for new trial, the parties are

referred to Rule 4 of the Federal Rules of Appellate Procedure

regarding appeal deadlines.       The court’s intent is to rule on

the prejudgment interest issue after entry of judgment, which

would allow calculation of prejudgment interest, if any, up to

the known date of judgment

            IT IS SO ORDERED.

            DATED: Honolulu, Hawaii, March 31, 2020.




                              /s/ Susan Oki Mollway
                              Susan Oki Mollway
                              United States District Judge

Philadelphia Indemnity Insurance Co. v. Ohana Control Sys., Inc., Civ. No.
17-00435 SOM-RT; ORDER GRANTING PLAINTIFF PHILADELPHIA INDEMINITY INSURANCE
COMPANY’S MOTION FOR JUDGMENT FOR SPECIFIC PERFORMANCE.




                                     29
